—Judgment, Supreme Court, New York County (Da*227vid Saxe, J.), entered April 4, 1995, which denied petitioner’s application pursuant to CPLR article 78 to compel respondent to confirm and authenticate an affidavit of petitioner for use in India, unanimously affirmed, without costs.
The act petitioner would have respondent perform—confirming and authenticating an affidavit pursuant to the Diplomatic and Consular Office (Oath and Fees) Act of 1948 (India)—is obviously an "exercise of consular functions”, and, as such, under article 43 of the Vienna Convention on Consular Relations, cannot be compelled by "the judicial or administrative authorities of the receiving state” (21 UST 77, 104, TIAS 6820 [1970]). Accordingly, the proceeding was properly dismissed for lack of jurisdiction. Concur—Sullivan, J. P., Rosenberger, Kupferman, Williams and Andrias, JJ.